Case 19-12269-KBO   Doc 70-8   Filed 11/12/19   Page 1 of 5




                     EXHIBIT H
                           Case 19-12269-KBO               Doc 70-8   Filed 11/12/19      Page 2 of 5


                                           MTE HOLDINGS LLC AND SUBSIDIARIES
                                             CONSOLIDATED BALANCE SHEETS
                                               DECEMBER 31, 2018 AND 2017



                                                                                  DECEMBER 31,            DECEMBER 31,
                                                                                     2018                    2017
                                  ASSETS

CURRENT ASSETS:
    Cash and cash equivalents                                                 $         28,566,552    $        8,492,386
    Accounts receivable - oil and gas sales                                              9,713,188             2,380,895
    Accounts receivable - joint interest billings                                       25,705,945            14,274,315
    Other receivables                                                                    1,577,000                    -
    Derivative assets - current                                                          5,487,717                    -
    Prepaid assets                                                                         292,742               160,921

            Total current assets                                                        71,343,144            25,308,517


OIL & GAS PROPERTIES, Full cost method
     Proved properties                                                                 312,532,922           135,240,060
     Unproved properties                                                                 1,467,928             1,344,426
     Accumulated depletion, amortization, and impairment                               (98,232,788)          (77,321,936)

            Total oil and gas properties, net                                          215,768,062            59,262,550

OTHER ASSETS:
    Other property and equipment, net                                                      238,871               128,439
    Derivative assets - long-term                                                        2,678,050                   -

            Total other assets                                                           2,916,921               128,439

TOTAL ASSETS                                                                  $        290,028,127    $       84,699,506




                                                                                  DECEMBER 31,            DECEMBER 31,
                                                                                     2018                    2017
           LIABILITIES AND MEMBERS' (DEFICIT) EQUITY

CURRENT LIABILITIES:
    Accounts payable - trade                                                  $         45,260,826    $       17,356,101
    Accounts payable - revenue distributions                                            22,957,803             1,569,300
    Accounts payable - related party                                                       964,170             1,258,733
    Accrued interest payable                                                               152,404             2,464,131
    Asset retirement obligation - current                                                  401,140               182,399
    Derivative liabilities - current                                                            -                408,037
    Notes payable - current                                                                 45,413                22,460

            Total current liabilities                                                   69,781,756            23,261,161

LONG-TERM LIABILITIES
    Asset retirement obligation                                                          391,249                 459,545
    Derivative liabilities - long-term                                                       -                   134,786
    Notes payable - non-current, net                                                 313,671,057             126,557,255

            Total long-term liabilities                                                314,062,306           127,151,586

TOTAL LIABILITIES                                                                      383,844,062           150,412,747

MEMBERS' DEFICIT                                                                       (93,815,935)          (65,713,241)

TOTAL LIABILITIES AND MEMBERS' (DEFICIT) EQUITY                               $      290,028,127      $       84,699,506

                                                                                               -                         0
                                Case 19-12269-KBO           Doc 70-8              Filed 11/12/19      Page 3 of 5


                                                  MTE HOLDINGS LLC AND SUBSIDIARIES
                                               CONSOLIDATED STATEMENTS OF OPERATIONS
                                   FOR THE THREE MONTHS AND YEAR ENDED DECEMBER 31, 2018 AND 2017



                                                                  FOR THE THREE MONTHS ENDED                    FOR THE YEAR ENDED
                                                                DECEMBER 31,      DECEMBER 31,            DECEMBER 31,       DECEMBER 31,
                                                                    2018              2017                    2018               2017
REVENUES:
      Oil and gas sales                                     $       23,417,020      $    5,280,683    $       79,448,898    $    12,767,213
      Salt water disposal                                               16,031             11,982                 70,613             57,839
      Lease operating overhead revenue                                421,037              89,619               928,965            240,837
      Unrealized gains (losses) on derivative instruments            8,708,590           (542,823)             8,708,590           (542,823)
      Realized gains (losses) on derivative instruments              1,310,959             (63,376)             (609,746)           (63,376)


              Total revenues                                        33,873,637           4,776,085            88,547,320         12,459,690


OPERATING EXPENSES:
      Lease operating expense                                        3,657,811            893,328             18,813,481          4,629,675
      Production tax expense                                         1,109,056            184,293              4,056,762           609,491
      General and administrative                                     1,396,421            297,379              2,892,530          2,644,615
      Depreciation, depletion, and amortization                     10,318,571           1,011,124            20,970,594          2,826,644
      Transaction expense                                            1,000,000           (165,726)             1,420,767           796,258
      Accretion expense                                                 14,940            244,774                 95,982           305,646
      Debt facility fee                                              1,925,416                 -               2,160,416                -


              Total expenses                                         19,422,215          2,465,172             50,410,532         11,812,329


              Operating Income                                      14,451,422           2,310,913            38,136,788           647,361


OTHER INCOME (EXPENSE):
     Debt extinguishment cost                                              -                   -             (12,674,849)               -
      Loss on disposal of assets                                           -                   -                  (6,182)               -
      Leasing income                                                       -                   -                     -               48,750
      Interest income                                                      -                   -                     -                      1
      Other income                                                      15,000                 -                  15,000                -
      Interest expense                                              (9,919,559)         (4,019,134)          (25,975,516)       (12,425,398)


              Total other income (expense), net                     (9,904,559)         (4,019,134)          (38,641,547)       (12,376,647)


NET INCOME (LOSS)                                           $        4,546,863      $   (1,708,221)   $         (504,759)   $   (11,729,286)
                         Case 19-12269-KBO   Doc 70-8   Filed 11/12/19   Page 4 of 5


                                MTE HOLDINGS LLC AND SUBSIDIARIES
                  CONSOLIDATED STATEMENTS OF CHANGES IN MEMBERS' (DEFICIT) EQUITY
                      FOR THE THREE MONTHS AND YEAR ENDED DECEMBER 31, 2018



BALANCE, December 31, 2017                                                      $      (65,713,241)


     Net loss                                                                           (5,051,622)


     Distributions to members                                                           (8,997,935)


     Treasury stock re-purchases                                                       (18,600,000)


BALANCE, September 30, 2018                                                            (98,362,798)


     Net income                                                                         4,546,863


BALANCE, December 31, 2018                                                      $      (93,815,935)
                                   Case 19-12269-KBO                    Doc 70-8       Filed 11/12/19                   Page 5 of 5


                                                          MTE HOLDINGS LLC AND SUBSIDIARIES
                                                       CONSOLIDATED STATEMENTS OF CASH FLOWS
                                           FOR THE THREE MONTHS AND YEAR ENDED DECEMBER 31, 2018 AND 2017

                                                                                  FOR THE THREE MONTHS ENDED                         FOR THE YEAR ENDED
                                                                                 DECEMBER 31,           DECEMBER 31,           DECEMBER 31,           DECEMBER 31,
                                                                                     2018                   2017                   2018                   2017


CASH FLOWS FROM OPERATING ACTIVITIES
      Net income (loss)                                                      $         4,546,863    $        (1,708,221)   $          (504,759)   $       (11,729,286)
      Adjustments to reconcile net income (loss) to
         operating cash flows
            Depreciation, depletion and amortization                                  10,318,571              1,011,124             20,970,594              2,826,644
            Amortization of deferred financing costs                                    (188,696)              (193,482)              (162,327)               39,266
            Accretion expense                                                            14,940                244,774                 95,982                305,646
            Loss on disposal of assets                                                       -                      -                    6,182                    -
            Unrealized (gains) losses on derivatives                                  (8,708,590)              542,823              (8,708,590)              542,823
      Changes in assets and liabilities
            Accounts receivable - oil and gas sales                                   (5,683,035)            (1,519,064)            (7,332,293)            (1,432,935)
            Accounts receivable - joint interest billings                             16,882,798             (9,598,329)           (11,431,630)           (13,831,279)
            Other receivables                                                         (1,577,000)                   -               (1,577,000)                   -
            Prepaid assets                                                               (58,679)                  689                (131,821)               (47,878)
            Accounts payable - trade                                                  (9,407,939)             6,556,426             27,904,725             16,274,901
            Accounts payable - revenue distributions                                 (15,364,770)              640,512              21,388,503               753,072
            Accounts payable - related party                                          (1,574,444)              851,927                (294,563)             1,044,725
            Accrued interest payable                                                  (1,119,456)              404,871              (2,311,727)             2,464,131


                  Net cash provided by (used in) operating activities                (11,919,437)            (2,765,950)            37,911,276             (2,790,170)


CASH FLOWS FROM INVESTING ACTIVITIES
      Capital expenditures for oil and gas properties                                (74,130,114)           (24,841,093)          (177,427,825)           (39,880,601)
      Capital expenditures for other property and equipment                             139,926                   6,473               (110,432)                 7,225


                  Net cash used in investing activities                              (73,990,188)           (24,834,620)          (177,538,257)           (39,873,376)




CASH FLOWS FROM FINANCING ACTIVITIES
      Member contributions                                                                   -                      -                      -                6,038,394
      Member distributions                                                                   -                      -               (8,997,935)                   -
      Treasury stock re-purchase                                                             -                      -              (18,600,000)                   -
      Deferred finance fees paid                                                          (8,342)                   -               (3,007,731)            (1,566,704)
      Proceeds from notes payable                                                    253,639,182             25,953,033            357,375,105            132,776,191
      Repayments of notes payable                                                   (167,075,726)                (2,114)          (167,068,292)           (88,065,851)


                  Net cash provided by financing activities                           86,555,114             25,950,919            159,701,147             49,182,030


                  Net increase (decrease) in cash and
                     cash equivalents                                                   645,489              (1,649,651)            20,074,166              6,518,484


CASH AND CASH EQUIVALENTS, beginning of period                                        27,921,063             10,142,037              8,492,386              1,973,902


CASH AND CASH EQUIVALENTS, end of period                                     $        28,566,552    $         8,492,386    $        28,566,552    $         8,492,386
